ON PETITION FOR REHEARING
CONOVER, J.
Cochran now petitions for rehearing contending this court erred in its treatment of IND.CODE 15-5-9-18. Additionally, he contends this court should have found an inference of negligence was established by the doctrine of res ipsa loquitur. We disagree with both contentions, and address the second contention below.
In Taylor Brothers v. Sork (1976), 169 Ind.App. 279, 348 N.E.2d 42, this court made a clear pronouncement concerning the application of res ipso loquitur in animal cases. In Taylor, we quoted with approval from Poole v. Gillison (E.D.Ark.1953), 15 F.R.D. 194:
... the escape of animals from a lot or other enclosure is not such a departure from the ordinary course of events as to raise any inference or presumption of negligence. We all know from common experience that animals quite often jump fences or break through them without there being any suggestion of negligence on the part of their owners or keepers.
348 N.E.2d, at 46.
The present case concerns the escape of an animal from an enclosure. There is no reason why Taylor Brothers should not apply. Accordingly, the doctrine of res ipso loquitur is inapplicable.
Cochran's other issue was adequately addressed in our earlier opinion.
Rehearing denied.
CHEZEM and GARRARD, JJ., concur.